

116 S1050 IS: To amend the Federal Water Pollution Control Act to increase the ability of a State to administer a permit program under that Act, and for other purposes.
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1050IN THE SENATE OF THE UNITED STATESApril 4, 2019Mr. Cornyn (for himself, Mr. Sullivan, Mr. Cruz, Ms. Murkowski, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to increase the ability of a State to administer a
 permit program under that Act, and for other purposes.1.State administration of certain permits under Federal Water Pollution Control ActSection 404(g) of the Federal Water Pollution Control Act (33 U.S.C. 1344(g)) is amended—(1)in paragraph (1), in the second sentence, by striking In addition, such State and inserting the following:(B)RequirementIn submitting a proposal to the Administrator under subparagraph (A), the State;(2)by striking the subsection designation and all that follows through The Governor in the first sentence of paragraph (1) and inserting the following:(g)State administration(1)State permit program(A)In generalThe Governor; and(3)in paragraph (1), by adding at the end the following:(C)Applications by certain State departments of transportation(i)In generalA State department of transportation that has assumed the responsibilities of the Secretary of Transportation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) under the surface transportation project delivery program under section 327 of title 23, United States Code, may apply to the Administrator to administer an individual and general permit program under subparagraph (A) with respect to highway projects subject to that assumption of responsibility.(ii)TreatmentFor the purpose of this subsection, a reference to a State shall be deemed to include a State department of transportation described in clause (i)..